DETAILED ACTION
Acknowledgements
The amendment filed 5/4/2021 is acknowledged.
Claims 1-39 are pending.
Claims 1-39 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC § 101, applicant states that the limitation of detecting a signal broadcast from the ID node is separate from any alleged abstract idea because it provides a technical manner of the master node detecting the signal from the ID node and the desire of the ID node to associate based on the signal, it does not recite anything with regard to a payment transaction, and is not a requirement for a payment transaction. Applicant additionally states that this element provides a technical improvement and thus provides a practical application of the abstract idea. 
Examiner notes that claims are directed to a method and system “for conducting a payment transaction” and recite that the “master node” is “related to a payment receiver entity,” and the ID node is “related to a payment provider entity.” The specification further describes the master node as being a device associated with a 
Regarding the rejection of the claims under 35 USC 103, applicant states that Wurster and Carroll cannot be combined because they use incompatible systems. Examiner notes, however, that that both Wurster and Carroll disclose wireless communications protocols. Further, Carroll is relied on for the characteristics of the transaction data included in the signal, rather than the particular communication protocol that it uses. Any communications protocol, including the protocols of Zaytszev and Wurster, that is used to perform a payment transaction such as the transaction disclosed in Carroll, would use the transaction data used in Carroll. Therefore, combining Zaytszev and Wurster with Carroll would allow a mobile device to generate an order and transmit it to a point of sale device for fulfillment (Carroll ¶¶ 4, 6-7).
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 1, 13, and 15 recite “selected from the group of a discoverable advertising state, a general advertising state, and a non-connectable advertising state that indicates whether the ID node desires to associate with the master node.” This describes a characteristic of the first part of information within the detected signal that is not processed or used to carry out any functions that specifically rely on this characteristic. Therefore, this limitation recites nonfunctional descriptive material. Claims 1, 13, and 25 recite “the payment transaction data being based upon the second part of information within the detected signal.” This describes a characteristic of the payment transaction data. However, as the recited characteristic is not processed or used to carry out any positively recited steps or functions, this limitation recites nonfunctional descriptive material. Claims 2, 14, and 26 recite "wherein the first part of information within the detected signal comprises an identification of a particular consumable to be purchased in the payment transaction,” claims 3, 15, and 27 recite “wherein the second part of information within the detected signal comprises an identification of a payment source for the payment transaction,” claims 4, 16, and 28 recite “the payment source is a non-currency program,” claims 10, 22, and 34 recite "wherein the detected signal from the ID node implemented as the mobile user access device is a short-range transmission to the master node,” and claims 12, 24, and 36 recite “wherein the payment transaction data reflects an authorization to complete the payment transaction based upon In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claims 7, 19, and 31 recite “wherein the authorized connection is based upon a preloaded security credential.” This recites the intended use of the preloaded security credential, but does not require any steps or functions to be performed. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instant case, claims 1-12 and 37 are directed to a method, claims 13-24 and 38 are directed to a non-transitory computer-readable medium, and claims 25-36 and 39 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite receiving a request, determining that the request is from an individual seeking to perform a transaction, communicating with the individual, and sending the individual’s payment data to a credit card company in a transaction request, which is an abstract idea. Specifically, the claims recite “detecting, without being . . . requested . . . a signal . . . from the ID node, as the ID node approaches . . .  wherein the detected signal includes a first part of information within the detected signal . . . selected from the group of a discoverable advertising state, a general advertising state, and a non-connectable advertising states that indicates whether the ID node desires to associate . . . and a second part of information within the detected signal," “determining . . . that the ID node desires to associate . . . for the payment transaction Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a commercial interaction between a merchant and a customer in which the merchant identifies the customer, determines that the customer seeks to engage in a transaction with the merchant, communicates with the customer to carry out the transaction, and submits a payment request to the credit card company. The specification further describes the master node as being a device associated with a “FedEx® Office Print & Ship Center” (See PGPub of Specification ¶ 613), and the ID node as being “a smartphone 200 of the shipping customer” (See PGPub of Specification ¶ 604), and the interaction of the master node and ID node as being a payment transaction, such as for the purposes of paying for the shipping of a package (See PGPub of Specification ¶¶ 604-605, 607, 608). When the ID node is considered as representing the customer and the master node is considered as representing the merchant, these steps recited in the claim are analogous to the steps that a merchant and customer would perform to carry out a transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as nodes, a non-transitory computer-readable medium containing instructions executed by a processor of the master node, a system comprising a server and a processor-based master node to perform the steps, and the use of a wireless node network, a broadcast signal, and advertising state, merely use a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions of detecting a signal broadcast from the ID node, determining if the ID node desires to associated with the master node for the payment transaction, associating the master node and the ID node, and submitting payment transaction data to the server. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a node, a non-transitory computer-readable medium containing instructions executed by a processor of the master node, a system comprising a server and a processor-based master node to perform the steps, and the use of a wireless node network, a broadcast signal, and advertising state amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving a request, determining that the request is from an individual seeking to perform a transaction, communicating with the individual, and sending the individual’s payment data to a credit card company in a transaction request. As discussed above, taking the claim elements separately, the  nodes, non-transitory computer-readable medium containing instructions executed by a processor of the master node, system comprising a server and a processor-based master node to perform the steps, and the use of the wireless node network, broadcast 
Dependent claims 5-8, 11, 17-18, 23, 29-32, 35, and 37-39 further describe the abstract idea of receiving a request, determining that the request is from an individual seeking to perform a transaction, communicating with the individual, and sending the individual’s payment data to a credit card company in a transaction request. Dependent claims 2-4, 10, 14-16, 22, 26-28, and 34, describe the characteristics of the signal and payment source, claims 9, 21, and 33, describe the ID node, claims 12, 24, and 36 describe the payment transaction data, but do not require any steps or functions to be performed. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 13, and 25 recite “detecting, without being programmatically requested by the master node, a signal broadcast from the ID node as the ID node approaches the master node.” Although the specification discloses detecting a signal broadcast from an ID node (See, e.g., Specification ¶¶ 264-273, 546-559), the specification does not disclose that this detection occurs “without being programmatically requested by the master node.” Therefore, the specification does not provide a sufficient written description to demonstrate that the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-18, 21-22, 24-30, 33, 34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzsev, et al. (US 20140229375) (“Zaytzsev”) in view of Wurster, et al. (US 2014/0133656) (“Wurster”) and Carroll, et al. (US 2011/0258058) (“Carroll”).
Regarding claims 1, 13, and 25, Zaytzsev discloses an improved system, method, and non-transitory computer-readable medium which performs the method for conducting a payment transaction using node association in a wireless node network having at least a master node related to a payment receiver entity, an ID node related to a payment provider entity, and a server, the system comprising: 

a processor-based master node associated with the payment receiver and being in communication with the server comprising: a non-transitory computer-readable medium containing instructions, and a processor coupled to the non-transitory computer-readable unit that loads and executes the instructions contained in the non-transitory computer-readable medium, wherein the processor, when executing the instructions, is programmatically configured and adapted to be operative to perform the method (Zaytszev ¶¶ 45, 51, 56, 58, 104, 107, 167-168, 172-173)
the method comprising, and the master node is operative to perform, the steps of:
detecting, without being programmatically requested by the master node, a signal broadcast from the ID node in the wireless node network as the ID node approaches the master node, wherein the detected signal indicates whether the ID node desires to be associated with the master node and includes information within the detected signal (Zaytzsev ¶¶ 51, 55-57, 104-106);
determining, by the master node, that the ID node desires to associate with the master node for the payment transaction based upon the information within the detected signal (Zaytzsev ¶¶ 56-57, 107, 109);
associating the master node and the ID node based upon the determine by the master node the ID node desires to associate with the master node for the payment transaction (Zaytzsev ¶¶ 56-57, 107, 109);

Zaytzsev does not specifically discloses that the information within the detected signal comprises a first part of information that comprises an advertising state of the ID node selected from the group of a discoverable advertising state, a general advertising state, and a non-connectable advertising state and a second part of information within the detected signal. Zaytzsev further does not specifically disclose that the advertising state of the first part of information within the detected signal is used to determine if the ID node desires to associate with the master node, and that the payment transaction data is based on a second part of information within the detected signal.
Wurster discloses that the information within the detected signal comprises a first part of information that comprises an advertising state of the ID node selected from the group of a discoverable advertising state, a general advertising state, and a non-connectable advertising state that indicates whether the ID node desires to associate with the master node, and a second part of information within the detected signal, the advertising state being used to determine if the ID node desires to associate with the master node (Wurster Figure 28; ¶¶ 85, 102, 113, 115, 120, 140, 144, 310-312, 315, 336-337).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Zaytszev to include the information within the detected signal comprising a first part of information that comprises an advertising state of the ID node selected from the group of a discoverable 
Zaytszev in view of Wurster does not specifically disclose that the payment transaction data is based on a second part of information within the detected signal.
Carroll discloses that the payment transaction data is based on a second part of information within the signal (Carroll ¶¶ 24, 36, 39, 42-45, 50, 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Zaytszev in view of Wurster to base payment transaction data on the second part of information within the signal, as disclosed in Carroll, in order to allow a mobile device to generate an order and transmit it to a point of sale device for fulfillment (Carroll ¶¶ 4, 6-7).
Regarding claims 2, 14, and 26, Carroll discloses that the first part of information within the detected signal comprises an identification of a particular consumable to be purchased in the payment transaction (Carroll ¶¶ 39, 42-45, 50, 54).
Regarding claims 3, 15, and 27, Zaytszev discloses that the second part of information within the detected signal comprises an identification of a payment source for the payment transaction (Zaytzsev ¶¶ 55-57, 104-106).
Regarding claims 4, 16, and 28, Zaytszev discloses that the payment source is a non-currency program (Zaytszev ¶¶ 52, 70, 123, 136).
Regarding claims 5, 17, and 29, Zaytzsev discloses that the associating step further comprises establishing a passive association between the master node and the ID node without requiring an authorized connection between the master node and ID node (Zaytzsev ¶¶ 54-55, 49, 104).
Regarding claims 6, 18, and 30, Zaytszev discloses that the associating step further comprises establishing an active association between the master node and the ID node, the active association reflecting an authorized connection between the master node and ID node (Zaytzsev ¶ 55).
Regarding claims 9, 21, and 33, Zaytzsev discloses that the ID node is a mobile user access device (Zaytzsev ¶¶ 50, 75, 182).
Regarding claims 10, 22, and 34, Zaytzsev discloses that the detected signal from the ID node implemented as the mobile user access device is a short-range transmission to the master node (Zaytzsev ¶¶ 50-51, 55-57, 75, 104-106, 182).
Regarding claims 12, 24, and 36, Carroll discloses that the payment transaction data reflects an authorization to complete the payment transaction based upon completing the step of associating the master node and the ID node (Carroll ¶¶ 42-45).
Regarding claims 37, 38, and 39, Zaytzsev discloses that detecting the signal comprises detecting a Bluetooth formatted signal (Zaytzsev ¶¶ 51, 55-57, 104-106).

Claims 7-8, 11, 19-20, 23, 31-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zaytzev in view of  Wurster and Carroll as applied to claims 6, 10, 18, 22, 30, and 34 above, and further in view of Chatterjee, et al. (US 2011/0106954) (“Chatterjee”)
Regarding claims 7, 19, and 31, Zaytzev in view of Wurster and Carroll does not specifically disclose that the authorized connection is based upon a preloaded security credential.
Chatterjee discloses that the authorized connection is based upon a preloaded -security credential (Chatterjee ¶¶ 70-72, 79-84).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Zaytzev in view of Wurster and Carroll to include the use of a preloaded security credential for establishing an authorized connection, as disclosed in Chatterjee, in order to allow for establishing a connection for performing a secure service (Chatterjee ¶¶ 79-84).
Regarding claims 8, 20, and 32, Chatterjee discloses that establishing the active association further comprises establishing the active association with the ID node after receiving an acknowledgement from the ID node related to the payment transaction (Chatterjee ¶¶ 70-72, 79-84).
Regarding claims 11, 23, and 35, Zaytzev in view of Wurster and Carroll does not specifically disclose that the associating step further comprises altering a broadcasting mode of the master node and instructing the ID node to alter its broadcasting mode. 
Chatterjee discloses that the associating step further comprises altering a broadcasting mode of the master node and instructing the ID node to alter its broadcasting mode (Chatterjee ¶¶ 29, 63-66, 70-72, 79)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Zaytzev in view of Wurster and Carroll to include altering a broadcasting mode, as disclosed in Chatterjee, in order to allow for establishing a different type 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685